DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Response to Amendment
This action is in response to Amendments made on 3/16/2022, in which: claims 1-2, 8-9, 16-17 are amended, claims 3-7, 11-15, 18-21 remain as filed originally and claims 10, 22 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Manz (US 2010/0148007) in view of Ross (US 2014/0263855) and Spoelstra (US 2018/0216379).

Regarding claims 1, 8, 16, Manz discloses an aircraft structure protected from collisions
with foreign objects, a rotorcraft and a method comprising: a fuselage; one or more engines
coupled to the fuselage (Figure 11), a first support (right/root side rib in left wing at the leading
edge allowing for attachment of element 34) proximate to a root of the aircraft structure (wing);
one or more first sheets (right/root side wing skin adjacent to element 34) comprising a first
material (aluminum sheet metal, [0026])and attached to the first support (right/root side rib in
left wing at the leading edge allowing for attachment of element 34) to form a first portion (front
thereof) of a leading edge of the aircraft structure (wing); a second support (left/outer side rib in
left wing at the leading edge allowing for attachment of element 34) proximate to an outer end of
the aircraft structure (wing); one or more second sheets (left/outer side wing skin adjacent to
element 34) comprising a second material (aluminum sheet metal, [0026]) and attached to the
second support (left/outer side rib in left wing at the leading edge allowing for attachment of
element 34) to form a second portion (front thereof) of the leading edge; and a door (34)
comprising: one or more ribs (6) disposed between the first support (right/root side rib in left
wing at the leading edge allowing for attachment of element 34) and the second support
(left/outer side rib in left wing at the leading edge allowing for attachment of element 34) and
configured to give shape to a third portion (front of door element 34) of a leading edge of the
aircraft structure (wing); and one or more third sheets (skin of element 34) comprising a third
material (aluminum sheet metal, [0026]), attached to the ribs (6) to form the third portion (front
of door element 34) of the leading edge; wherein the first support (right/root side rib in left wing
at the leading edge allowing for attachment of element 34), the one or more first sheets
(right/root side wing skin adjacent to element 34), the second support (left/outer side rib in left
wing at the leading edge allowing for attachment of element 34), the one or more second sheets
(left/outer side wing skin adjacent to element 34), the one or more ribs (6), and the one or more
third sheets (skin of element 34) are disposed to mitigate damage from a collision with a foreign
object by absorbing kinetic energy from a collision (wherein the sheets are capable of mitigating
damage and absorbing kinetic energy), but does not expressly disclose the door being hinged  to allow for inspection and maintenance and wherein the one or more ribs are configured to enclose a rotor shaft as least partly.
However, Ross discloses an aircraft (100) having wings (105) with a rotor system (108, 109) on each wing tip having a rotor shaft (167) extending the length of each wing (105) with ribs (153) enclosing the rotor shaft (167).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Manz, by enclosing a rotor shaft at least partly within one or more ribs, as taught by Ross, for the purpose of providing strength and support for wing while supporting the engine and/or the prop rotor pylon.
Spoelstra discloses an aircraft door (106) comprising a hinge (10) that could be
used throughout the aircraft body.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Manz/Ross, by providing hinges to the doors/panels, as taught by Spoelstra, for the purpose of providing quick access to the interior components of the aircraft for maintenance personnel.

Regarding claims 2, 9, 17, Manz discloses wherein the aircraft structure is a tail fin or 
 a wing (Abstract, wherein the structure is particularly for nose parts of the vertical tail, horizontal tail or the wing including the skin and supports).

Regarding claims 3, 11, 18, Manz discloses wherein the one or more ribs comprise
aluminum, steel, titanium, or composite ([0026] wherein the structure is made of aluminum sheet
metal).

Regarding claims 4, 12, 19, Manz discloses wherein the one or more ribs (6) comprise at
least one T-rib, L- rib, C-rib, or D-rib ({0041] wherein the ribs are crescent-shaped or
boomerang-shaped, Fig. 1).

Regarding claims 5, 13, 20, Manz discloses wherein the first material comprises
aluminum, steel, titanium, or composite ([0026] wherein the structure is made of aluminum sheet
metal).

Regarding claims 6, 14, 21, Manz discloses wherein the second material comprises
aluminum, titanium, steel, or composite ([0026] wherein the structure is made of aluminum sheet
metal).

Regarding claims 7, 15, Manz discloses wherein the third material comprises aluminum,
titanium, steel, or composite ([0026] wherein the structure is made of aluminum sheet metal).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642